Mr. Justice Brown,
after stating the-case, delivered the opinion of the court.
The object of this bill is to enjoin the enforcement of a judgment in ejectment upon the ground that,' while the plaintiffs in such judgment held the legal title to the lands in dispute, the equitable title was in the defendants, the plaintiffs in this bill. Ourtly stated, the .facts are, that America A. Bowie, the widow a.nd executrix of her husband, John W. Bowie, who was also heir-at-law to her two sons, and á creditor of the estate of her husband to the amount of $6234.41, executed a deed of her interest in. his estate to her daughter, Martha B. Leatherman, (now Burns,) upon condition' that the grantee should pay her an annuity of $400 per year, and provide her with a home during her life, and with a reservation of power to sell, upon thirty days’ notice, in case of failure to perform the condition. The grantee did not pay the annuity or perform her covenants, and Mrs.-Bowie, without taking any steps to obtain the annulment of the deed, or the reconveyance of the property,-assumed to sell under the power contained in the deed, and. did sell at public auction to the plaintiff Reynolds one parcel, for $1180; to the plaintiff Springer, another, for $40.50; to the plaintiff Halley, another, for $71, all of whom received their deeds and entered' into, possession. Mrs. Burns and her husband thereupon brought ejectment and obtained judgment, to enjoin which this bill was filed.
*121From this brief statement of facts it is entirely clear that this court has no jurisdiction of the appeal. There is no allegation or proof of the value of the property recovered in the ejectment suit, the only showing being that the aggregate amount paid by the three plaintiffs for their parcels was $1291.50. The only allegation of value is that the whole estate was “ not worth $6000,” though how much less it was Worth is not stated. It further appears that plaintiffs’ deeds did not cover the whole of such estate, and that the amount due and unpaid upon the annuity at the time these sales were made was about $1300.
Under no possible theory can the case be said to involve the amount exceeding $5000 requisite to give this .court jurisdiction, and the appeal must therefore be

Dismissed.